UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6325 Dreyfus MidCap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. January 31, 2015 (Unaudited) Common Stocks97.5% Shares Value ($) Automobiles & Components.7% Dana Holding 358,113 7,473,818 Gentex 616,749 10,293,541 Thor Industries 99,332 5,597,358 Banks4.9% Associated Banc-Corp 318,572 5,355,195 BancorpSouth 181,578 3,604,323 Bank of Hawaii 93,300 5,267,718 Cathay General Bancorp 156,424 3,736,969 City National 101,884 8,832,324 Commerce Bancshares 174,731 6,989,240 Cullen/Frost Bankers 117,347 7,310,718 East West Bancorp 302,455 10,942,822 First Horizon National 493,730 6,413,553 First Niagara Financial Group 742,222 6,026,843 FirstMerit 347,031 5,686,103 Fulton Financial 387,397 4,319,477 Hancock Holding 170,733 4,457,839 International Bancshares 122,111 2,748,719 New York Community Bancorp 933,728 14,426,098 PacWest Bancorp 205,395 8,781,663 Prosperity Bancshares 128,570 5,887,220 Signature Bank 106,079 a 12,425,033 SVB Financial Group 107,171 a 12,099,606 Synovus Financial 288,160 7,425,883 TCF Financial 354,089 5,205,108 Trustmark 143,489 3,064,925 Umpqua Holdings 456,570 7,081,401 Valley National Bancorp 469,776 4,265,566 Washington Federal 205,796 4,087,109 Webster Financial 189,237 5,777,406 Capital Goods9.4% A.O. Smith 158,220 9,399,850 Acuity Brands 92,461 13,858,979 AECOM 323,755 a 8,229,852 AGCO 175,932 7,624,893 Alliant Techsystems 68,274 8,896,785 B/E Aerospace 221,991 a 12,948,735 Carlisle 135,231 12,127,516 CLARCOR 105,257 b 6,581,720 Crane 105,090 6,405,235 Donaldson 270,161 9,877,086 Esterline Technologies 68,485 a 7,676,484 Exelis 393,620 6,734,838 Fortune Brands Home & Security 334,532 14,983,688 GATX 92,859 5,306,892 Graco 125,771 8,959,926 Granite Construction 75,258 2,564,793 Harsco 174,460 2,575,030 Hubbell, Cl. B 114,487 12,140,201 Huntington Ingalls Industries 102,225 11,919,435 IDEX 168,216 12,170,428 ITT 195,395 6,997,095 KBR 311,340 5,146,450 Kennametal 168,847 5,305,173 KLX 112,596 a 4,426,149 Lennox International 92,963 9,139,193 Lincoln Electric Holdings 164,441 11,167,188 MSC Industrial Direct, Cl. A 106,720 8,011,470 Nordson 124,074 9,040,032 NOW 230,118 b 5,741,444 Oshkosh 167,750 7,188,088 Regal-Beloit 94,222 6,487,185 SPX 86,282 7,210,587 Terex 228,291 5,131,982 Timken 157,000 5,967,570 Trinity Industries 327,500 8,668,925 Triumph Group 106,646 6,085,221 Valmont Industries 52,780 b 6,339,934 Wabtec 203,180 16,955,371 Watsco 58,178 6,333,257 Woodward 125,484 5,597,841 Commercial & Professional Services2.7% Clean Harbors 114,708 a,b 5,427,983 Copart 240,454 a 8,800,616 Corporate Executive Board 70,395 4,823,465 Deluxe 105,767 6,867,451 FTI Consulting 88,862 a 3,614,018 Herman Miller 126,001 3,660,329 HNI 93,086 4,584,486 Manpowergroup 167,543 12,210,534 MSA Safety 67,922 2,965,475 R.R. Donnelley & Sons 425,710 7,011,444 Rollins 138,254 4,569,295 Towers Watson & Co., Cl. A 147,598 17,490,363 Waste Connections 261,514 11,302,635 Consumer Durables & Apparel3.9% Brunswick 195,664 10,620,642 Carter's 112,732 9,186,531 Deckers Outdoor 74,331 a 4,909,562 Hanesbrands 212,199 23,634,725 Jarden 377,656 a 18,135,041 Kate Spade & Company 271,032 a 8,545,639 KB Home 189,480 b 2,360,921 M.D.C. Holdings 83,305 b 2,082,625 NVR 8,191 a 10,273,398 Polaris Industries 129,666 18,748,407 Tempur Sealy International 130,066 a 7,157,532 Toll Brothers 341,022 a 11,806,182 Tupperware Brands 108,171 7,313,441 Consumer Services2.6% Apollo Education Group 202,746 a 5,121,364 Brinker International 134,112 7,836,164 Cheesecake Factory 99,224 5,210,252 DeVry Education Group 122,993 5,216,133 Domino's Pizza 117,146 11,603,311 Graham Holdings, Cl. B 9,426 8,816,326 International Game Technology 520,377 8,804,779 International Speedway, Cl. A 59,616 1,734,229 Life Time Fitness 77,614 a 4,243,157 Panera Bread, Cl. A 54,140 a 9,304,500 Service Corporation International 439,120 9,937,286 Sotheby's 128,614 5,472,526 Wendy's 589,266 6,210,864 Diversified Financials2.7% CBOE Holdings 178,677 11,519,306 Eaton Vance 249,013 10,022,773 Federated Investors, Cl. B 202,243 6,392,901 Janus Capital Group 308,356 b 5,408,564 MSCI 237,159 12,763,897 Raymond James Financial 265,762 13,984,396 SEI Investments 276,088 11,090,455 SLM 900,710 8,205,468 Stifel Financial 139,810 a 6,592,042 Waddell & Reed Financial, Cl. A 176,635 7,897,351 Energy3.8% Atwood Oceanics 128,156 3,662,698 California Resources 638,449 3,268,859 CARBO Ceramics 42,833 b 1,404,066 Dresser-Rand Group 161,590 a 12,940,127 Dril-Quip 83,140 a 6,171,482 Energen 155,639 9,870,625 Gulfport Energy 182,876 a 7,038,897 Helix Energy Solutions Group 211,038 a 3,961,183 HollyFrontier 415,097 14,910,284 Oceaneering International 222,499 11,650,048 Oil States International 111,754 a 4,589,737 Patterson-UTI Energy 313,360 5,377,258 Peabody Energy 570,108 b 3,551,773 Rosetta Resources 131,701 a 2,248,136 Rowan, Cl. A 265,024 5,597,307 SM Energy 143,502 5,427,246 Superior Energy Services 320,797 6,415,940 Tidewater 106,426 b 3,114,025 Unit 98,677 a 2,938,601 Western Refining 153,491 5,699,121 World Fuel Services 151,325 7,410,385 WPX Energy 435,099 a 4,638,155 Food & Staples Retailing.4% SUPERVALU 441,074 a 4,296,061 United Natural Foods 106,529 a 8,232,561 Food, Beverage & Tobacco2.0% Boston Beer, Cl. A 18,788 a 5,909,202 Dean Foods 198,132 3,590,152 Flowers Foods 394,711 7,720,547 Hain Celestial Group 214,790 a 11,334,468 Ingredion 152,244 12,276,956 Lancaster Colony 41,827 3,761,502 Post Holdings 108,788 a 5,140,233 Tootsie Roll Industries 40,006 b 1,247,787 TreeHouse Foods 90,013 a 8,164,179 WhiteWave Foods 367,584 a 12,119,244 Health Care Equipment & Services6.9% Align Technology 152,656 a 8,098,401 Allscripts Healthcare Solutions 362,283 a 4,314,790 Centene 123,680 a 13,500,909 Community Health Systems 247,119 a 11,631,891 Cooper 102,426 16,147,459 Halyard Health 100,124 4,462,527 Health Net 163,882 a 8,877,488 Henry Schein 178,918 a 24,703,208 Hill-Rom Holdings 122,985 5,873,764 HMS Holdings 189,176 a 3,742,847 Hologic 513,833 a 15,602,539 IDEXX Laboratories 101,103 a 16,016,737 LifePoint Hospitals 96,676 a 6,307,142 MEDNAX 211,760 a 14,376,386 Omnicare 207,567 15,563,374 Owens & Minor 136,234 4,663,290 ResMed 295,819 b 18,479,813 Sirona Dental Systems 116,580 a 10,517,848 STERIS 126,487 8,249,482 Teleflex 87,185 9,551,989 Thoratec 118,648 a 4,258,277 VCA 176,908 a 9,216,907 WellCare Health Plans 93,904 a 6,840,906 Household & Personal Products1.1% Church & Dwight 284,119 22,990,909 Energizer Holdings 131,059 16,776,863 Insurance4.6% Alleghany 34,166 a 15,104,447 American Financial Group 156,041 9,056,620 Arthur J. Gallagher & Co. 340,501 15,128,459 Aspen Insurance Holdings 130,408 5,649,275 Brown & Brown 248,883 7,678,040 Everest Re Group 95,983 16,449,567 First American Financial 229,631 7,812,047 The Hanover Insurance Group 94,227 6,501,663 HCC Insurance Holdings 204,876 10,928,086 Kemper 104,456 3,646,559 Mercury General 78,260 4,472,559 Old Republic International 519,920 7,299,677 Primerica 111,416 5,530,690 Protective Life 166,143 11,621,703 Reinsurance Group of America 146,162 12,103,675 RenaissanceRe Holdings 81,328 7,777,397 StanCorp Financial Group 88,160 5,469,446 W.R. Berkley 214,860 10,525,991 Materials7.1% Albemarle 237,940 11,482,984 AptarGroup 136,808 8,633,953 Ashland 135,354 16,042,156 Bemis 210,206 9,312,126 Cabot 134,235 5,692,906 Carpenter Technology 113,978 4,324,325 Cliffs Natural Resources 328,285 b 2,107,590 Commercial Metals 251,131 3,370,178 Compass Minerals International 71,898 6,283,885 Cytec Industries 152,598 7,323,178 Domtar 135,018 5,171,189 Eagle Materials 107,197 7,634,570 Greif, Cl. A 72,327 2,762,891 Louisiana-Pacific 303,023 a 4,960,487 Minerals Technologies 72,214 4,717,741 NewMarket 22,408 10,076,205 Olin 166,358 b 4,170,595 Packaging Corporation of America 207,602 15,746,612 PolyOne 191,682 6,821,962 Reliance Steel & Aluminum 166,295 8,708,869 Rock-Tenn, Cl. A 297,231 19,290,292 Royal Gold 137,114 9,935,280 RPM International 281,513 13,473,212 Scotts Miracle-Gro, Cl. A 94,285 5,980,498 Sensient Technologies 101,382 6,184,302 Silgan Holdings 93,765 4,820,459 Sonoco Products 214,075 9,462,115 Steel Dynamics 506,011 8,622,427 TimkenSteel 82,024 2,214,648 United States Steel 311,268 b 7,607,390 Valspar 161,583 13,480,870 Worthington Industries 110,348 3,302,716 Media1.3% AMC Networks, Cl. A 124,275 a 8,289,142 Cinemark Holdings 218,846 8,134,506 DreamWorks Animation SKG, Cl. A 156,285 a,b 2,917,841 John Wiley & Sons, Cl. A 100,133 6,204,241 Live Nation Entertainment 305,316 a 7,257,361 Meredith 77,434 4,031,214 New York Times, Cl. A 279,669 3,521,033 Time 228,430 5,719,887 Pharmaceuticals, Biotech & Life Sciences2.6% Akorn 157,857 a 6,721,551 Bio-Rad Laboratories, Cl. A 43,884 a 5,023,401 Bio-Techne 78,988 7,347,464 Charles River Laboratories International 98,414 a 6,825,011 Covance 119,253 a 12,665,861 Mettler-Toledo International 60,583 a 18,414,203 Salix Pharmaceuticals 135,152 a 18,200,920 United Therapeutics 101,020 a 14,256,953 Real Estate11.3% Alexander & Baldwin 96,866 3,706,093 Alexandria Real Estate Equities 153,358 c 14,955,472 American Campus Communities 221,150 c 9,721,754 BioMed Realty Trust 418,022 c 10,220,638 Camden Property Trust 182,178 c 14,036,815 Corporate Office Properties Trust 197,559 c 5,926,770 Corrections Corporation of America 245,064 c 9,635,916 Duke Realty 720,762 c 15,734,234 Equity One 163,147 c 4,444,124 Extra Space Storage 233,033 c 15,380,178 Federal Realty Investment Trust 143,860 c 20,682,752 Highwoods Properties 193,314 c 9,085,758 Home Properties 122,470 c 8,634,135 Hospitality Properties Trust 319,577 c 10,415,014 Jones Lang LaSalle 95,364 14,026,137 Kilroy Realty 178,361 c 13,225,468 Lamar Advertising, Cl. A 170,103 b 9,529,170 LaSalle Hotel Properties 235,028 c 9,509,233 Liberty Property Trust 316,098 c 12,738,749 Mack-Cali Realty 174,238 c 3,399,383 Mid-America Apartment Communities 160,545 c 12,734,429 National Retail Properties 277,797 c 11,900,823 Omega Healthcare Investors 268,337 b,c 11,769,261 Potlatch 87,942 c 3,505,368 Rayonier 270,566 c 7,941,112 Realty Income 473,002 b,c 25,688,739 Regency Centers 197,736 c 13,556,780 Senior Housing Properties Trust 429,048 c 9,992,528 SL Green Realty 205,064 c 25,838,064 Tanger Factory Outlet Centers 205,510 c 8,086,819 Taubman Centers 133,305 c 10,924,345 UDR 538,614 c 17,914,302 Urban Edge Properties 184,756 a 4,386,107 Weingarten Realty Investors 236,497 c 8,863,908 WP GLIMCHER 390,244 6,899,514 Retailing5.1% Aaron's 139,670 4,421,952 Abercrombie & Fitch, Cl. A 148,947 3,801,127 Advance Auto Parts 154,224 24,521,616 American Eagle Outfitters 374,926 b 5,263,961 ANN 98,736 a 3,268,162 Ascena Retail Group 276,210 a 3,192,988 Big Lots 115,205 5,289,061 Cabela's 102,059 a 5,608,142 Chico's FAS 324,404 5,411,059 CST Brands 166,247 7,165,246 Dick's Sporting Goods 207,557 10,720,319 Foot Locker 301,388 16,039,869 Guess? 136,448 2,562,493 HSN 69,931 5,415,457 J.C. Penney 653,326 a,b 4,749,680 LKQ 645,161 a 16,651,605 Murphy USA 90,446 a 6,314,035 Office Depot 1,024,332 a 7,784,923 Rent-A-Center 110,331 3,782,147 Signet Jewelers 169,353 20,510,342 Williams-Sonoma 181,500 14,202,375 Semiconductors & Semiconductor Equipment3.4% Advanced Micro Devices 1,306,622 a,b 3,358,018 Atmel 893,860 a 7,445,854 Cree 252,111 a,b 8,914,645 Cypress Semiconductor 310,979 a,b 4,580,721 Fairchild Semiconductor International 248,648 a 3,816,747 Integrated Device Technology 317,496 a 5,807,002 Intersil, Cl. A 273,841 3,918,665 Qorvo 313,890 a 23,187,054 Semtech 139,465 a 3,550,779 Silicon Laboratories 84,873 a 3,714,042 Skyworks Solutions 403,000 33,469,150 SunEdison 536,072 a,b 10,040,629 Teradyne 455,484 8,244,260 Software & Services8.4% ACI Worldwide 241,333 a 4,457,420 Acxiom 161,318 a 2,935,988 Advent Software 94,684 3,962,525 ANSYS 194,952 a 15,726,778 AOL 164,381 a 7,109,478 Broadridge Financial Solutions 254,708 12,223,437 Cadence Design Systems 619,965 a 11,153,170 CDK Global 338,728 15,296,956 CommVault Systems 90,202 a 3,931,003 Convergys 216,637 4,150,765 CoreLogic 188,834 a 6,269,289 DST Systems 61,418 5,939,121 Equinix 116,465 25,256,600 FactSet Research Systems 82,206 11,803,960 Fair Isaac 69,270 4,942,415 Fortinet 294,777 a 8,812,358 Gartner 186,717 a 15,725,306 Global Payments 143,205 12,503,229 Informatica 229,641 a 9,572,585 Jack Henry & Associates 173,070 10,621,306 Leidos Holdings 130,834 5,416,528 Mentor Graphics 203,768 4,688,702 NeuStar, Cl. A 119,286 a,b 3,136,029 PTC 244,037 a 8,153,276 Rackspace Hosting 251,077 a 11,288,422 Rovi 200,579 a 4,635,381 Science Applications International 84,430 4,118,495 SolarWinds 140,315 a 6,756,167 Solera Holdings 143,303 7,394,435 Synopsys 330,350 a 14,201,747 Tyler Technologies 70,442 a 7,472,487 Ultimate Software Group 60,557 a 8,963,042 VeriFone Systems 237,832 a 7,465,546 WEX 81,499 a 7,501,983 Technology Hardware & Equipment5.3% 3D Systems 221,561 a,b 6,442,994 ARRIS Group 281,235 a 7,373,982 Arrow Electronics 205,198 a 11,294,098 Avnet 290,317 12,082,993 Belden 91,865 7,619,283 Ciena 228,298 a 4,228,079 Cognex 186,329 a 6,847,591 Diebold 136,933 4,272,310 FEI 88,677 7,291,023 Ingram Micro, Cl. A 332,561 a 8,373,886 InterDigital 79,701 3,983,456 IPG Photonics 75,985 a,b 5,671,520 Itron 81,580 a 3,035,592 Jabil Circuit 406,838 8,384,931 JDS Uniphase 488,639 a 5,936,964 Keysight Technologies 356,043 11,888,276 Knowles 182,248 a,b 3,865,480 Lexmark International, Cl. A 129,411 5,164,793 National Instruments 215,430 6,480,134 NCR 359,309 a 9,126,449 Plantronics 90,121 4,130,245 Polycom 285,696 a 3,799,757 Riverbed Technology 325,473 a 6,698,234 Tech Data 80,656 a 4,605,458 Trimble Navigation 549,194 a 13,092,785 Vishay Intertechnology 290,126 3,951,516 Zebra Technologies, Cl. A 108,118 a 9,023,528 Telecommunication Services.1% Telephone & Data Systems 205,451 Transportation2.4% Alaska Air Group 279,018 18,936,952 Con-way 121,929 4,995,431 Genesee & Wyoming, Cl. A 109,198 a 9,003,375 J.B. Hunt Transport Services 195,304 15,548,151 JetBlue Airways 523,745 a,b 8,793,679 Kirby 121,873 a 8,834,574 Landstar System 95,486 6,118,743 Old Dominion Freight Line 144,079 a 10,102,819 Werner Enterprises 97,183 2,772,631 Utilities4.8% Alliant Energy 234,062 16,058,994 Aqua America 371,810 10,057,460 Atmos Energy 211,532 12,038,286 Black Hills 95,660 4,798,306 Cleco 126,751 6,890,184 Great Plains Energy 323,697 9,571,720 Hawaiian Electric Industries 219,754 b 7,537,562 IDACORP 107,734 7,316,216 MDU Resources Group 408,506 9,236,321 National Fuel Gas 177,442 11,255,146 OGE Energy 420,448 14,791,361 ONE Gas 108,505 4,794,836 PNM Resources 166,687 5,083,954 Questar 368,778 9,569,789 UGI 363,603 13,449,675 Vectren 176,830 8,473,694 Westar Energy 275,430 11,766,370 WGL Holdings 104,146 5,884,249 Total Common Stocks (cost $2,168,095,742) Principal Short-Term Investment.1% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 6/4/15 (cost $5,089,137) 5,090,000 d Other Investment2.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $90,627,407) 90,627,407 e Investment of Cash Collateral for Securities Loaned4.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $142,756,883) 142,756,883 e Total Investments (cost $2,406,569,169) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2015, the value of the fund's securities on loan was $156,889,636 and the value of the collateral held by the fund was $162,090,729, consisting of cash collateral of $142,756,883 and U.S. Government & Agency securities valued at $19,333,846. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $1,239,793,913 of which $1,347,069,788 related to appreciated investment securities and $107,275,875 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Real Estate 11.3 Capital Goods 9.4 Software & Services 8.4 Materials 7.1 Health Care Equipment & Services 6.9 Short-Term/Money Market Investments 6.8 Technology Hardware & Equipment 5.3 Retailing 5.1 Banks 4.9 Utilities 4.8 Insurance 4.6 Consumer Durables & Apparel 3.9 Energy 3.8 Semiconductors & Semiconductor Equipment 3.4 Commercial & Professional Services 2.7 Diversified Financials 2.7 Consumer Services 2.6 Pharmaceuticals, Biotech & Life Sciences 2.6 Transportation 2.4 Food, Beverage & Tobacco 2.0 Media 1.3 Household & Personal Products 1.1 Automobiles & Components .7 Food & Staples Retailing .4 Telecommunication Services .1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Long Standard & Poor's Midcap 400 E-mini 702 100,484,280 March 2015 ) The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 3,387,378,750 - - Equity Securities - Foreign Common Stocks+ 20,510,342 - - Mutual Funds 233,384,290 - - U.S. Treasury 5,089,700 - Liabilities ($) Other Financial Instruments: Financial Futures++ (1,265,234 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus MidCap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 By: /s/ James Windels James Windels Treasurer Date: March 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
